OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Multi-Asset Real Return Fund Schedule of Investments 7/31/13 Shares Floating Rate (b) (unaudited) S&P/Moody's Ratings (unaudited) Value CONVERTIBLE CORPORATE BONDS - 0.4% Materials - 0.1% Precious Metals & Minerals - 0.1% NR/NR Aquarius Platinum, Ltd., 4.0%, 12/18/15 $ Total Materials $ Diversified Financials - 0.3% Asset Management & Custody Banks - 0.3% BBB/NR Prospect Capital Corp., 5.5%, 8/15/16 $ BBB/NR Prospect Capital Corp., 5.75%, 3/15/18 (144A) $ Total Diversified Financials $ TOTAL CONVERTIBLE CORPORATE BONDS (Cost $4,010,979) $ PREFERRED STOCKS - 1.1% Real Estate - 1.1% Diversified REIT's - 0.3% NR/NR First Potomac Realty Trust, 7.75%, 12/31/99 (Perpetual) $ Office REIT's - 0.3% NR/NR Coresite Realty Corp., 7.25%, 12/31/99 (Perpetual) $ Retail REIT's - 0.0%† NR/NR Wheeler Real Estate Investment Trust, Inc., 9.0%, 9/21/13 $ Specialized REIT's - 0.5% NR/NR LaSalle Hotel Properties, 7.5%, 12/31/99 (Perpetual) $ NR/NR Pebblebrook Hotel Trust, 6.5%, 12/31/99 (Perpetual) $ Total Real Estate $ TOTAL PREFERRED STOCKS (Cost $10,375,956) $ Shares COMMON STOCKS - 66.1% Energy - 1.6% Oil & Gas Equipment & Services - 0.3% Ezion Holdings, Ltd. $ Integrated Oil & Gas - 1.0% BG Group Plc $ Chevron Corp. $ Oil & Gas Storage & Transportation - 0.3% China Suntien Green Energy Corp, Ltd. * $ Total Energy $ Materials - 4.1% Commodity Chemicals - 0.5% Asahi Kasei Corp. $ Diversified Chemicals - 0.6% PPG Industries, Inc. $ Specialty Chemicals - 2.1% Clariant AG $ Ecolab, Inc. Givaudan SA Shin-Etsu Chemical Co, Ltd. Sika AG $ Construction Materials - 0.6% Cemex SAB de CV * $ Indocement Tunggal Prakarsa Tbk PT $ Paper Packaging - 0.3% Greatview Aseptic Packaging Co, Ltd. $ Total Materials $ Capital Goods - 10.4% Aerospace & Defense - 3.7% European Aeronautic Defence and Space Co NV $ Honeywell International, Inc. Raytheon Co. The Boeing Co. United Technologies Corp. Zodiac Aerospace $ Construction & Engineering - 0.7% Arabtec Holding Co. $ China Singyes Solar Technologies Holdings, Ltd. China State Construction International Holdings, Ltd. Gamuda Bhd $ Electrical Components & Equipment - 1.5% Eaton Corp Plc $ Hitachi, Ltd. Rockwell Automation, Inc. $ Industrial Conglomerates - 2.3% Alfa SAB de CV $ Alliance Global Group, Inc. * Industries Qatar QSC JG Summit Holdings, Inc. John Keells Holdings Plc Keppel Corp., Ltd. Samsung Techwin Co, Ltd. SM Investments Corp. $ Construction & Farm Machinery & Heavy Trucks - 0.9% Caterpillar, Inc. $ First Tractor Co, Ltd. SembCorp Marine, Ltd. $ Industrial Machinery - 1.3% CIMC Enric Holdings, Ltd. $ EVA Precision Industrial Holdings, Ltd. Interpump Group S.p.A. Stanley Black & Decker, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 1.2% Environmental & Facilities Services - 0.4% Beijing Enterprises Water Group, Ltd. $ Security & Alarm Services - 0.8% Secom Co, Ltd. $ Tyco International, Ltd. $ Total Commercial Services & Supplies $ Transportation - 1.5% Airlines - 0.4% AirAsia BHD $ Railroads - 0.6% CSX Corp. $ East Japan Railway Co. $ Airport Services - 0.1% Flughafen Zuerich AG $ Highways & Railtracks - 0.4% Anhui Expressway Co. $ Total Transportation $ Automobiles & Components - 4.5% Auto Parts & Equipment - 1.4% Autoliv, Inc. $ Brembo S.p.A. Xinyi Glass Holdings, Ltd. $ Tires & Rubber - 0.9% Cie Generale des Etablissements Michelin $ Automobile Manufacturers - 2.2% Bayerische Motoren Werke AG $ Brilliance China Automotive Holdings, Ltd. * Daimler AG Ford Motor Co. Mazda Motor Corp. Nissan Motor Co, Ltd. Volkswagen AG $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.1% Consumer Electronics - 0.3% Sony Corp. $ Home Furnishings - 0.1% Man Wah Holdings, Ltd. $ Homebuilding - 0.1% West Holdings Corp. * $ Household Appliances - 0.5% Techtronic Industries Co. $ Apparel, Accessories & Luxury Goods - 1.1% Burberry Group Plc $ Christian Dior SA VF Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 1.3% Casinos & Gaming - 1.2% Galaxy Entertainment Group, Ltd. * $ Genting Malaysia Bhd Grand Korea Leisure Co, Ltd. $ Hotels, Resorts & Cruise Lines - 0.0%† Aitken Spence Hotel Holdings Plc $ Restaurants - 0.1% Oishi Group PCL $ Total Consumer Services $ Media - 3.1% Advertising - 0.3% SinoMedia Holding, Ltd. $ Broadcasting - 0.4% CBS Corp. (Class B) $ Cable & Satellite - 0.4% Comcast Corp. $ Movies & Entertainment - 1.7% Avex Group Holdings, Inc. $ Major Cineplex Group PCL The Walt Disney Co. Twenty-First Century Fox, Inc. Viacom, Inc. (Class B) $ Publishing - 0.3% Reed Elsevier Plc $ Total Media $ Retailing - 0.6% Department Stores - 0.1% Lifestyle International Holdings, Ltd. $ Home Improvement Retail - 0.5% The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 1.1% Drug Retail - 0.6% CVS Caremark Corp. $ Tsuruha Holdings, Inc. $ Food Retail - 0.3% BIM Birlesik Magazalar AS $ Magnit OJSC (G.D.R.) $ Hypermarkets & Super Centers - 0.2% Sun Art Retail Group, Ltd. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.1% Brewers - 0.7% Carlsberg A/S $ Nigerian Breweries Plc $ Distillers & Vintners - 0.4% Diageo Plc $ Soft Drinks - 0.2% Arca Continental SAB de CV $ Packaged Foods & Meats - 1.8% Danone SA $ Del Monte Pacific, Ltd. Grupo Bimbo SAB de CV Super Group, Ltd./Singapore The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.6% Household Products - 0.2% Reckitt Benckiser Group Plc $ Personal Products - 0.4% Prince Frog International Holdings, Ltd. $ Total Household & Personal Products $ Health Care Equipment & Services - 1.1% Health Care Equipment - 0.4% Covidien Plc $ Health Care Supplies - 0.2% St Shine Optical Co, Ltd. * $ Managed Health Care - 0.5% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 5.1% Biotechnology - 0.2% Actelion, Ltd. $ Pharmaceuticals - 4.3% China Medical System Holdings, Ltd. $ Guangzhou Pharmaceutical Co, Ltd. Johnson & Johnson Novartis AG Roche Holding AG Sanofi $ Life Sciences Tools & Services - 0.6% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.1% Diversified Banks - 8.1% Abu Dhabi Commercial Bank PJSC $ Australia & New Zealand Banking Group, Ltd. Commercial Bank of Ceylon Plc Credicorp, Ltd. First Gulf Bank PJSC Hatton National Bank Plc Krung Thai Bank PCL Metropolitan Bank & Trust Mitsubishi UFJ Financial Group, Inc. National Bank of Abu Dhabi PJSC National Development Bank Plc Nordea Bank AB Public Bank Bhd Qatar National Bank SAQ Sampath Bank Plc Siam Commercial Bank PCL Standard Chartered Plc Sumitomo Mitsui Financial Group, Inc. Turkiye Halk Bankasi AS United Overseas Bank, Ltd. Wells Fargo & Co. Zenith Bank Plc $ Total Banks $ Diversified Financials - 3.4% Other Diversified Financial Services - 0.2% Intercorp Financial Services, Inc. $ Multi-Sector Holdings - 1.3% Ayala Corp. $ First Pacific Co., Ltd. Metro Pacific Investments Corp. $ Consumer Finance - 0.6% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 1.3% Aberdeen Asset Management Plc $ Blackstone Group LP Franklin Resources, Inc. KKR & Co LP $ Total Diversified Financials $ Insurance - 5.4% Life & Health Insurance - 1.6% AIA Group, Ltd. $ Prudential Financial, Inc. Swiss Life Holding AG $ Multi-line Insurance - 1.6% Allianz SE * $ Assicurazioni Generali S.p.A. $ Property & Casualty Insurance - 0.4% The Travelers Companies, Inc. $ Reinsurance - 1.8% Muenchener Rueckversicherungs AG $ Swiss Re AG $ Total Insurance $ Real Estate - 1.9% Retail REIT's - 0.0%† Wheeler Real Estate Investment Trust, Inc. $ Specialized REIT's - 0.1% Parkway Life Real Estate Investment Trust $ Diversified Real Estate Activities - 0.6% Century Properties Group, Inc. $ Pakuwon Jati Tbk PT 59 Swire Pacific, Ltd. $ Real Estate Operating Companies - 0.2% SM Prime Holdings, Inc. $ Real Estate Development - 1.0% Beijing Capital Land, Ltd. $ Conwert Immobilien Invest SE Megaworld Corp. Sansiri PCL Ticon Industrial Connection PCL $ Total Real Estate $ Software & Services - 1.9% IT Consulting & Other Services - 0.2% China ITS Holdings Co., Ltd. * $ Data Processing & Outsourced Services - 0.4% Visa, Inc. $ Application Software - 0.5% Adobe Systems, Inc. * $ The Sage Group Plc $ Systems Software - 0.8% Symantec Corp. $ Trend Micro, Inc./Japan $ Total Software & Services $ Technology Hardware & Equipment - 0.9% Computer Hardware - 0.4% Inventec Corp. $ Electronic Components - 0.5% Keyence Corp. $ Kyocera Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.7% Semiconductor Equipment - 0.3% ASML Holding NV (A.D.R.) $ Semiconductors - 0.4% Comtec Solar Systems Group, Ltd. $ King Yuan Electronics Co, Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.2% Alternative Carriers - 0.2% Inmarsat Plc $ Total Telecommunication Services $ Utilities - 2.2% Electric Utilities - 0.2% Tokyo Electric Power Co, Inc. $ Multi-Utilities - 0.2% Qatar Electricity & Water Co. $ Water Utilities - 0.2% Sound Global, Ltd. $ Independent Power Producers & Energy Traders - 1.6% Beijing Jingneng Clean Energy Co, Ltd. * $ China Datang Corp Renewable Power Co, Ltd. China Power International Development, Ltd. Huadian Power International Corp, Ltd. Huaneng Renewables Corp, Ltd. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $578,042,566) $ Principal Amount ($) COLLATERALIZED MORTGAGE OBLIGATIONS - 2.0% Banks - 1.8% Thrifts & Mortgage Finance - 1.8% NR/B3 COMM 2006-C8 Mortgage Trust, 5.377%, 12/10/46 $ A-/Ba1 GS Mortgage Securities Corp II Series 2005-GG4, 4.782%, 7/10/39 B+/Baa3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7, Floating Rate Note, 4/15/45 NR/B1 Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 NR/NR Wedgewood Real Estate Trust 2013-1, Floating Rate Note, 7/25/43 (144A) $ Total Banks $ Real Estate - 0.2% Mortgage REIT's - 0.2% NR/Caa3 Credit Suisse First Boston Mortgage Securities Corp., 4.898%, 3/15/36 (144A) $ Total Real Estate $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $18,692,113) $ CORPORATE BONDS - 14.4% Energy - 2.2% Integrated Oil & Gas - 0.7% BBB/Baa2 Lukoil International Finance BV, 7.25%, 11/5/19 (144A) $ Oil & Gas Exploration & Production - 0.6% BB+/Ba3 Concho Resources, Inc., 7.0%, 1/15/21 $ BBB/Baa1 Gazprom OAO Via Gaz Capital SA, 6.51%, 3/7/22 (144A) BB+/Ba3 Whiting Petroleum Corp., 6.5%, 10/1/18 $ Coal & Consumable Fuels - 0.9% NR/Ba1 Adaro Indonesia PT, 7.625%, 10/22/19 (144A) $ BB/B1 CONSOL Energy, Inc., 8.0%, 4/1/17 BB+/Ba1 Peabody Energy Corp., 6.0%, 11/15/18 $ Total Energy $ Materials - 4.3% Diversified Chemicals - 0.3% BB+/Ba2 Celanese US Holdings LLC, 5.875%, 6/15/21 $ Diversified Metals & Mining - 1.9% BB+/Baa3 AngloGold Ashanti Holdings Plc, 5.125%, 8/1/22 $ BB+/Baa3 AngloGold Ashanti Holdings Plc, 5.375%, 4/15/20 BB+/Ba2 Compass Minerals International, Inc., 8.0%, 6/1/19 B+/B1 FMG Resources August 2006 Pty, Ltd., 6.875%, 4/1/22 (144A) $ Gold - 1.2% BBB/Baa2 Barrick Gold Corp., 2.5%, 5/1/18 (144A) $ NR/Baa3 Kinross Gold Corp., 5.125%, 9/1/21 $ Steel - 0.5% BB+/Ba1 ArcelorMittal, 5.75%, 8/5/20 $ BB+/Ba1 ArcelorMittal, 6.125%, 6/1/18 $ Forest Products - 0.3% EURO BB/Ba2 Smurfit Kappa Acquisitions, 7.75%, 11/15/19 (144A) $ Paper Products - 0.1% BB/Ba2 Sappi Papier Holding GmbH, 6.625%, 4/15/21 (144A) $ Total Materials $ Capital Goods - 1.9% Construction & Engineering - 1.6% BBB+/NR China Railway Resources Huitung, Ltd., 3.85%, 2/5/23 $ A-/A3 CRCC Yuxiang, Ltd., 3.5%, 5/16/23 EURO NR/Ba2 Obrascon Huarte Lain SA, 7.625%, 3/15/20 $ Trading Companies & Distributors - 0.3% BBB-/Baa3 Noble Group, Ltd., 6.625%, 8/5/20 (144A) $ Total Capital Goods $ Transportation - 0.4% Trucking - 0.3% BB-/Ba3 Aeropuertos Dominicanos Siglo XXI SA, 9.25%, 11/13/19 $ Airport Services - 0.1% B-/B3 Aeropuertos Argentina 2000 SA, 10.75%, 12/1/20 (144A) $ Total Transportation $ Automobiles & Components - 0.4% Auto Parts & Equipment - 0.4% B+/B3 Pittsburgh Glass Works LLC, 8.5%, 4/15/16 (144A) $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.1% Housewares & Specialties - 0.1% B+/B1 Reynolds Group Issuer, Inc., 7.875%, 8/15/19 $ Total Consumer Durables & Apparel $ Banks - 1.9% Diversified Banks - 1.9% BBB+/A3 Bangkok Bank PCL Hong Kong, 4.8%, 10/18/20 (144A) $ A/A1 Bank of China Hong Kong, Ltd., 5.55%, 2/11/20 (144A) A-/A3 Bank of East Asia, Ltd., 6.125%, 7/16/20 EURO NR/B1 Bankia SA, 4.375%, 2/14/17 NR/A3 Industrial & Commercial Bank of China Asia, Ltd., 5.125%, 11/30/20 BBB/Baa2 Intesa Sanpaolo S.p.A., 6.5%, 2/24/21 (144A) $ Total Banks $ Diversified Financials - 1.8% Other Diversified Financial Services - 0.1% NR/NR Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) $ BB-/NR Queen Street II Capital, Ltd., Floating Rate Note, 4/9/14 (Cat Bond) (144A) $ Specialized Finance - 0.3% BBB/Baa2 China Merchants Finance Co, Ltd., 5.0%, 5/4/22 $ Asset Management & Custody Banks - 0.9% A/NR Blackstone Holdings Finance Co. LLC, 4.75%, 2/15/23 (144A) $ A-/NR KKR Group Finance Co LLC, 6.375%, 9/29/20 (144A) BBB/NR Prospect Capital Corp., 5.875%, 3/15/23 $ Investment Banking & Brokerage - 0.5% BBB/A3 Macquarie Group, Ltd., 6.0%, 1/14/20 (144A) $ Total Diversified Financials $ Insurance - 0.1% Reinsurance - 0.1% B/NR Montana Re, Ltd., Floating Rate Note, 1/8/14 (Cat Bond) (144A) $ B-/NR Successor X, Ltd. Class III-S3, Floating Rate Note, 1/7/14 (Cat Bond) (144A) $ Total Insurance $ Real Estate - 0.9% Real Estate Development - 0.3% BB/Ba2 Agile Property Holdings, Ltd., 8.875%, 4/28/17 (144A) $ Real Estate Services - 0.6% BB-/B2 Kennedy-Wilson, Inc., 8.75%, 4/1/19 $ Total Real Estate $ Utilities - 0.4% Independent Power Producers & Energy Traders - 0.4% BB-/B1 Calpine Corp., 7.25%, 10/15/17 (144A) $ BB/NR East Lane Re, Ltd., Floating Rate Note, 3/13/15 (Cat Bond) (144A) NR/B2 Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) NR/B2 Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $136,386,259) $ FOREIGN GOVERNMENT BONDS - 3.5% CLP NR/NR Bonos del Banco Central de Chile en Pesos, 6.0%, 9/1/13 $ BB+/Baa3 Indonesia Government International Bond, 5.875%, 3/13/20 (144A) EURO BBB+/Ba1 Ireland Government Bond, 3.9%, 3/20/23 MXN A-/Baa1 Mexican Bonos, 8.0%, 6/11/20 MXN A-/Baa1 Mexican Bonos, 8.0%, 6/11/20 EURO BB+/Baa3 Romanian Government International Bond, 4.875%, 11/7/19 TOTAL FOREIGN GOVERNMENT BONDS (Cost $33,109,655) $ SENIOR FLOATING RATE LOAN INTERESTS - 0.1% ** Materials - 0.0%† Aluminum - 0.0%† NR/Ba2 Novelis, Inc. Georgia, Initial Term Loan, 3/10/17 $ Total Materials $ Health Care Equipment & Services - 0.0%† Health Care Services - 0.0%† B+/B1 Gentiva Health Services, Inc., Term B1 Term Loan, 2/22/16 $ Total Health Care Equipment & Services $ Technology Hardware & Equipment - 0.1% Communications Equipment - 0.1% BB/Ba2 CommScope, Inc., Tranche 2 Term Loan, 1/14/18 $ Total Technology Hardware & Equipment $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $641,288) $ Shares EXCHANGE TRADED FUNDS - 5.4% ETFS Platinum Trust * $ ETFS Physical Palladium Shares * PowerShares Buyback Achievers Portfolio TOTAL EXCHANGE TRADED FUNDS (Cost $46,329,085) $ PURCHASED OPTIONS — 0.1% S&P500 EMINI, 8/16/13, at $50 $ Market Vectors Semiconductor ETF, 8/13/17, at $38 TOTAL PURCHASED OPTIONS (Cost $881,759) $ TOTAL INVESTMENT IN SECURITIES - 93.1% (Cost $828,469,660) (a) $ OTHER ASSETS & LIABILITIES - 6.9% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. * Non-income producing security. NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2013, the value of these securities amounted to $69,605,278 or 7.5% of total net assets. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. (Perpetual) Security with no stated maturity date. REIT Real Estate Investment Trust. (Cat Bond) Catastrophe Bond is a high-yield debt instrument that is usually insurance linked and meant to raise money in case of a catastrophe. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the rate of a certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At July 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $829,932,545 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: CLP Chilean Peso EURO Euro MXN Mexican Peso Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of July 31, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Convertible Corporate Bonds $
